Merrick, J.
The evidence offered by the defendant relative to the proceedings had in the previous suit of his assignee against the plaintiff ought to have been received and submitted to the jury. It tended directly to show that he had already received satisfaction in full for the claim which he is here seeking to recover. If under the permission conceded to him, as well by Fitzpatrick, who had an indirect and perhaps also a real interest in the suit, as by his assignee, by whom it was prosecuted, he actually availed himself of this demand in his defence, he thereby made it a subject of adjudication, and by the rendition of judgment in the suit it became satisfied and discharged. Under such circumstances he would be precluded by the fina, determination of the matter in that action from the right of maintaining any other for its recovery. The facts therefore which the defendant offered to prove were very material to him upon the trial, and would have been decisive in his favor, if they had been satisfactorily established.
The reasons assigned for not allowing the proposed evidence to be introduced are not sufficient to justify its exclusion. For it was not necessary to show specifically for what items the jury returned their-verdict, or whether they allowed any thing on account of the cause of action which is declared on in the present action, because without any such particular proof the payment would be held to be conclusive upon the parties in relation *514to all the matters which were in issue between them upon the trial. And that issue comprehended as well the matters which were presented in set-off, as the cause of action relied on by the plaintiff. Rev. Sts. c. 96, §§ 21,22. Smith v. Whiting, 11 Mass. 445. Sprague v. Waite, 19 Pick. 457. 1 Greenl. Ev. § 522-534.
The plaintiff cannot be allowed to derive any benefit from the objection urged by him, that Atwill had no right to give his consent that the demand of the plaintiff might be filed and used in set-off to his suit, because the judgment against Fitzpatrick now declared on was rendered after the commencement of the proceedings in insolvency against him. It may be that in yielding such permission the assignee exceeded his authority, and thereby suffered the fund for the payment of the debts due to the creditors of the insolvent to be unnecessarily diminished. But that is a question with which the plaintiff has nothing to do ; it lies wholly between other parlies, to be settled and arranged as they shall deem best for themselves. It is sufficient for the plaintiff that no injustice was done to him. The allowance of his own claim, if it was a just one, in diminishing to a corresponding extent that of Fitzpatrick against him, was equivalent to payment, and was all that he had a right to require, to secure to himself the full benefit and advantage of it. Having thus availed himself of the debt, he has no cause of complaint, even if it be true that others, of which we express no opinion, may he justly dissatisfied with the arrangement.

Exceptions sustained.